Fourth Court of Appeals
                                San Antonio, Texas
                                      August 2, 2019

                                   No. 04-18-00548-CV

    Thomas Michael TOWNSEND, Sr., TMT Management, LLC, and Townsend Mineral
                                Company, LP,
                                  Appellants

                                             v.

                   Philip Wayne HINDES and Melinda Hindes Eustace,
                                     Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 12-09-00179-CVL
                          Honorable Dick Alcala, Judge Presiding


                                      ORDER
    The Appellant’s First Unopposed Motion to Extend Time to File Reply Brief is hereby
GRANTED. Time is extended to September 4, 2019.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court